DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/363123 in view of Ohzeki (# US 2013/0158177) and Arai et al. (# US 2011/0050795).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:

6. The ink-jet ink composition according to claim 1, wherein the melting point of the lubricant is 120 °C. or higher. 
7. The ink-jet ink composition according to claim 1, wherein the mean particle size D50 of the urethane resin particles is 100 nm or less. 
8. The ink-jet ink composition according to claim 1 being discharged from a nozzle with a nozzle diameter of 20 .mu.m to 30 .mu.m. 
Ohzeki discloses to have scratch resistance image:
1. An ink-jet ink composition (see Abstract) containing: a lubricant ([0057]-[0100]); wherein the lubricant has a mean particle size D50 of 200 nm or less (0.05 micrometer to 5.0 micrometer; 50 nm-5000 nm; [0115]).
6. The ink-jet ink composition according to claim 1, wherein the melting point of the lubricant is 120 °C. or higher (50 to 200 °C; [0111]). 
7. The ink-jet ink composition according to claim 1, wherein the mean particle size D50 of the urethane resin particles is 100 nm or less (10 to 100 nm; [0165]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of co-pending application by the aforementioned teaching of Ohzeki in order to have the scratch resistance printed image ([0116]). 

Arai et al. teaches that to uniform ejection stability of ink, the ink jet printer head having nozzle diameter within the range of from 10 micrometer to 100 micrometer ([0311]; [0393]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the nozzle diameter of co-pending application by the aforementioned teaching of Arai et al. in order to have the uniform ejection stability, which gives high quality printed image. 
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohzeki (# US 2013/0158177).
Ohzeki discloses:
1. An ink-jet ink composition (see Abstract) containing: 
Pigment (see Abstract; [0021]-[0027]); 
resin particles (polymer particle; [0117]-[0128]); 
a lubricant ([0057]-[0100]); 
water ([0181]-[0182]); and 
an organic solvent (water soluble organic solvent; [0170]-[0180]), 
wherein the resin particles are urethane resin ([0118]) particles having a crosslinking group ([0126]) and the lubricant has a mean particle size D50 of 200 nm or less (0.05 micrometer to 5.0 micrometer; 50 nm-5000 nm; [0115]). 
Given that the Ohzeki reference discloses a range of lubricant mean particle size that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie 
2. The ink-jet ink composition according to claim 1, wherein the content of the resin particles is 5.0% by mass or more with respect to the total mass of the ink-jet ink composition (5% to 15%; [0168]). 
3. The ink-jet ink composition according to claim 1, wherein the glass transition temperature of the resin particles is 0 °C. or lower ([0167]). 
4. The ink-jet ink composition according to claim 1, wherein the ratio of the mean particle size D50 of the resin particles to the mean particle size D50 of the lubricant is from 0.5 to 1.5 (i.e. resin particle size: 10 nm; lubricant particle size: 50 nm; so ratio resin/lubricant= 10/50=0.2; 100/50=2; [0115]; [0165]). 
5. The ink-jet ink composition according to claim 1, wherein the content of glycerin is 15.0% by mass or less with respect to the total mass of the ink-jet ink composition (polyglycerin ; [0034]; [0178]; see Examples). 
6. The ink-jet ink composition according to claim 1, wherein the melting point of the lubricant is 120 °C. or higher (50 to 200 °C; [0111]). 
7. The ink-jet ink composition according to claim 1, wherein the mean particle size D50 of the urethane resin particles is 100 nm or less (10 to 100 nm; [0165]). 


9. The ink-jet ink composition according to claim 8 being used in an ink jet recording apparatus including an ink jet head including the nozzle, a pressure chamber, and a circulation path circulating the ink-jet ink composition in the pressure chamber ([0220]-[0254]). 

11. An ink jet recording method comprising an ink-applying step of applying an ink-jet ink composition to a recording medium by discharging the ink-jet ink composition from a nozzle of an ink jet head ([0220]-[0254]), wherein the ink-jet ink composition (see Abstract) containing: pigment (see Abstract; [0021]-[0027]); resin particles (polymer particle; [0117]-[0128]); a lubricant ([0057]-[0100]); water ([0181]-[0182]); and an organic solvent (water soluble organic solvent; [0170]-[0180]), the resin particles are urethane resin ([0118]) particles having a crosslinking group ([0126]); and the lubricant has a mean particle size D50 of 200 nm or less (0.05 micrometer to 5.0 micrometer; 50 nm-5000 nm; [0115]). 
Given that the Ohzeki reference discloses a range of lubricant mean particle size that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 
12. The ink jet recording method according to claim 11, wherein the ink jet head includes a pressure chamber and a circulation path circulating the ink-jet ink composition in the pressure chamber ([0220]-[0254]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohzeki (# US 2013/0158177) in view of Arai et al. (# US 2011/0050795).
Ohzeki discloses all the limitation of ink composition except:
8. The ink-jet ink composition according to claim 1 being discharged from a nozzle with a nozzle diameter of 20 .mu.m to 30 .mu.m. 
Arai et al. teaches that to uniform ejection stability of ink, the ink jet printer head having nozzle diameter within the range of from 10 micrometer to 100 micrometer ([0311]; [0393]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the nozzle diameter of Ohzeki by the aforementioned teaching of Arai et al. in order to have the uniform ejection stability, which gives high quality printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Fujii et al. (# US 2015/0030818) discloses an inkjet ink contains water, hydrosoluble organic materials; and a colorant, wherein the hydrosoluble organic materials account for 30% by weight to 50% by weight of the inkjet ink, wherein the hydrosoluble organic materials contain 3-methoxy-1-butanol, herein the hydrosoluble organic materials contain at least one of 1,3-butane diol, 3-methyl-1,3-butane diol, 1,2-butane diol, 2,3-butane diol, 1,2-pentane diol, 3-methyl-3-hydroxymethyl oxetane, 1,2-propane diol, or 1,3-propane diol in an amount of 1% of the inkjet ink (see Abstract).
(2) Doi (# US 2006/0023042) discloses a liquid composition for ink jet which contains at least an organic acid having an acid dissociation constant pKa of 4.5 or less, a water-soluble solvent, and water, further comprising at least one of compounds selected from the following group, and this is utilized for an ink set for ink jet, an ink jet recording method and an ink jet recording apparatus, (a): a polyvalent metallic salt having an amount of addition to the organic acid which is equal to or more than 0.01 and is less than 1 in a mole ratio (the polyvalent metallic salt/organic acid); and (b): an organic amine compound having an amount of addition to the organic acid which is equal to or more than 0.1 and is equal to or less than 0.9 in a mole ratio (an organic amine compound/organic acid) (see Abstract).
(3) Yatake (# US 2017/0136782) disclose a pretreatment agent for ink jet textile printing that can provide printed matters on fabric with high color-developing properties and less bleeding. The pretreatment agent includes at least water and (A) a multivalent 
(4) Yatake (# US 2011/0200751) discloses a pigment printing ink jet ink composition (see Abstract) comprising: a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122]).  
(5) Fujii (# US 2015/0077480) discloses an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent (glycerin boiling point 290 °C; triethylene glycol BP 285 °C; tetraethylene glycol BP 324 to 330 °C; [0035]).
(6) Ishida (# US 2018/0282567) discloses inkjet ink comprises pigment ([0052]); urethane resin ([0064]-[0067]); water ([0074]) and organic solvent ([0076]).
(7) Yoshimasa et al. (# US 2017/0210919) discloses an ink including a pigment, resin particles, a surfactant, water-soluble organic compound, and water, in which: the content of the water-soluble organic compounds is 35 mass % or less based on a total mass of the ink; the water-soluble organic compound contains a first water-soluble organic compound being liquid at 25 C. and having a surface tension at 25 C. of 40 mN/m or less, and the content of the first water-soluble organic compound is 5 mass % or less based on a total mass of the ink; and the surfactant (see Abstract).
(8) Ohashi et al. (#  US 2018/0058002) discloses a textile printing method includes heating a cloth, and applying an ink composition onto the heated cloth by ejecting the ink composition from an ink jet head. The ink composition contains resin fine particles and has a viscosity of 4.5 mPas or less at 40 C. and a surface tension of 28 mN/m or less at 40 C (see Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853